Matter of Karim v Raju (2021 NY Slip Op 02461)





Matter of Karim v Raju


2021 NY Slip Op 02461


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Acosta, P.J., Renwick, Singh, Moulton, JJ. 


Index No. 100720/14 Appeal No. 13657 Case No. 2020-03078 

[*1]In the Matter of Syed Aftab Karim, M.D., F.A.A.N.S., Petitioner-Appellant,
vRamanathan Raju, M.D., et al., Respondents-Respondents.


Eisenberg & Schnell LLP, New York (Herbert Eisenberg and Julian R. Birnbaum of counsel), for appellant.
Garfunkel Wild, P.C., Great Neck (Leonard Rosenberg of counsel), for respondents.

Order, Supreme Court, New York County (Andrew Borrok, J.), entered January 21, 2020, which, inter alia, granted defendants' cross motion for sanctions, unanimously reversed, on the facts, without costs, and the cross motion denied.
Plaintiff's motion, while ultimately unsuccessful, was not frivolous and therefore did not warrant sanctions (22 NYCRR § 130- 1.1[c][1], [2]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021